Case 15-43524-mxm13 Doc 102 Filed 12/07/18              Entered 12/07/18 15:27:19   Page 1 of 46



 Jennifer R. Bergh, Esq. (SBN 24103791)
 Kristin Zilberstein, Esq. (SBN 24104960)
 LAW OFFICES OF MICHELLE GHIDOTTI
 1920 Old Tustin Ave.
 Santa Ana CA 92705
 Ph: (949) 427-2010
 Fax: (949) 427-2732
 jbergh@ghidottilaw.com

 Attorneys for Movant,
 U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF THE TIKI SERIES III TRUST,
 ITS SUCCESSORS AND ASSIGNS


                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                             FT. WORTH DIVISION

 IN RE:
                                          § CASE NO.: 15-43524-mxm13
                                          §
                                          §
 LINDA ISH
                                          § CHAPTER 13
                                          §
        DEBTORS,                          §
 U.S. BANK TRUST NATIONAL ASSOCIATION,
                                          §
                                          §
 AS TRUSTEE OF THE TIKI SERIES III TRUST, ITS
 SUCCESSORS AND ASSIGNS,                  §
                                          §
       MOVANT,                            §
 LINDA ISH                                §
                                          §
       RESPONDENT.                        §

 MOTION FOR RELIEF FROM AUTOMATIC STAY PURSUANT TO 11 U.S.C. §362(A) AND
 CO-DEBTOR STAY § 1301(C) AS TO 9006 PORTSIDE, SAN ANTONIO, TEXAS 78242 AND
 WAIVER OF THE THIRTY DAY REQUIREMENT PURSUANT TO 11 U.S.C. § 362(e)

                                             NOTICE
 THIS PLEADING REQUESTS RELIEF THAT MAY BE ADVERSE TO YOUR INTERESTS.
 IF NO TIMELY RESPONSE IS FILED WITHIN FOURTEEN (14) DAYS FROM THE DATE OF
 SERVICE, THE RELIEF REQUESTED HEREIN MAY BE GRANTED WITHOUT A HEARING
 BEING HELD.



                                                  1
                       Motion for Relief From Automatic Stay and Co-Debtor Stay
Case 15-43524-mxm13 Doc 102 Filed 12/07/18                  Entered 12/07/18 15:27:19   Page 2 of 46



 A TIMELY FILED RESPONSE IS NECESSARY FOR A HEARING TO BE HELD.
                          WAIVER OF THIRTY DAY REQUIREMENT
 Movant desires to waive the requirement of a hearing within thirty (30) days under Section 362€
 and requests a hearing at the next available date.




                                                      2
                           Motion for Relief From Automatic Stay and Co-Debtor Stay
Case 15-43524-mxm13 Doc 102 Filed 12/07/18                    Entered 12/07/18 15:27:19         Page 3 of 46




 COMES NOW, U.S. BANK TRUST NATIONAL ASSOCIATION, AS AS TRUSTEE OF THE TIKI

 SERIES III TRUST (“Movant”), who, is for its Motion for Relief from Automatic Stay, would show the

 Court the following:

     1. This Motion is brought pursuant to 11 U.S.C. § 362(d) and §1301 and in accordance with

 Rules 4001 and 9014 of the Bankruptcy Rules of Procedure. This Court has jurisdiction over this matter

 pursuant to 28 U.S.C. §1334 and §105, §362, and §1301. This is a core proceeding within the meaning of 28

 U.S.C. 157(b)(2)(A), (G), and (O).

     2. The Borrowers executed and delivered to CTX Mortgage Company, LLC, a Note, dated June

 28, 2007, with an original principal balance of $92,450.00 (the “Note”). A true and correct copy of

 the Note is attached as Exhibit “A” to the Motion (or attached hereto) and is incorporated herein by

 reference for all purposes.

     3.   Movant is the current owner of the Note and is in possession of the original Note.

     4. Concurrently therewith, and as security for the Note, the Borrowers executed and delivered to

 CTX Mortgage Company, LLC, a Deed of Trust (“Deed of Trust”), dated June 28, 2007, and filed of

 record with the County Clerk of Dallas County, Texas against the Property, and more specifically

 described as:


          LOT 20, BLOCK 22, OF POYNTER CROSSING ADDITION, PHASE II, AN
          ADDITION TO THE CITY OF FORT WORTH, TARRANT COUNTY, TEXAS,
          ACCORDING TO THE PLAT THEREOF AS RECORDED IN CABINET A, SLIDE
          8598 OF THE PLAT RECORDS, TARRANT COUNTY, TEXAS.

     5. Debtor is in default for failing to tender no less than five (5) post-petition monthly payments as
 follows:
     Payments Due:                         Payment                              Total Default
     05/01/09-09/01/15                     77 Payments @ $646.45= $49,776.65
     10/01/15-11/01/16                     14 Payments @ 1,010.72               = $14,150.08


                                                        3
                             Motion for Relief From Automatic Stay and Co-Debtor Stay
Case 15-43524-mxm13 Doc 102 Filed 12/07/18                     Entered 12/07/18 15:27:19         Page 4 of 46



     12/01/16-11/01/18                      24 Payments @ $1,021.25              = $24,510.00
     Escrow Shortage                                                             = $22,166.89
     Attorneys Fees                                                              = $1,081.00
     Total Default                                                               =$112,319.81
     6. Movant has incurred attorney’s fees and costs in the amount of no less than $1,081.00

 in connection to the Motion for Relief from Stay.

     7. Attached to the Motion as Exhibit “C” (or attached hereto) is a true and correct

 REDACTED copy of the post-petition arrearage accounting, reflecting all payments, creditors, and other

 fees and costs with response to the loan described above.

     8.   Debtor has failed to provide Movant adequate protection due to the material default

 under the Note and Deed of Trust.

     9. The current unpaid principal balance as of November 30, 2018 was no less than $90,915.30.

     10. The total owed to Movant as of November 30, 2018 was no less than $193,654.72.

     11. The stay of 11 U.S.C. §1301(a) automatically stayed Movant from exercising its’ right to collect

 said debt. Movant has the lawful right to collect payments from the Co-Debtor, to the extent that Debtor

 fails to tender regular monthly mortgage payments. Pursuant to 11 U.S.C. §1301(a) the court shall grant

 relief from the stay provided by subsection (a) of §1301 with respect to a creditor, to the extent that the

 debtor and the individual protected under subsection (a) received the consideration for the claim held by

 such creditor. Here, Debtor and the Co-Debtor, each received the consideration for the claim held by

 Movant. Therefore, relief from the co-debtor stay of 11 U.S.C. §1301(a) is proper. Failure to terminate

 the co-debtor stay of 11 U.S.C. §1301(a) will result in irreparable harm to Movant.

     12. Movant submits that cause exists to grant relief under 11 U.S.C. 362 §(d)(1). 11 U.S.C.




                                                         4
                              Motion for Relief From Automatic Stay and Co-Debtor Stay
Case 15-43524-mxm13 Doc 102 Filed 12/07/18                     Entered 12/07/18 15:27:19         Page 5 of 46



 362 §(d)(1) provides that a party may seek relief from stay based upon “cause”, including lack of

 adequate protection. Adequate protection can be offered in the form of cash or periodic

 payments or the existence of a sufficient equity cushion.

     13. Movant submits that adequate protection in this case requires normal and periodic cash

 payments to Movant, as called for by the Note. The Debtor and Co-Debtor have failed to tender

 no less than ten (10) post-petition payments to Movant. A continuing failure to maintain

 required post-petition regular monthly mortgage payments has been held, in and of itself, to

 constitute sufficient cause for granting a motion to modify the stay. (In re Trident Corp., 19 BR

 956,958 (Bankr. E.D. Pa. 1982), aff’d 22 BR 491 (Bankr. E.D. Pa. 1982 (citing In re Hinkle, 14

 BR 202, 204 (Bankr. E.D. Pa. 1981); see also In re Jones, 189 BR 13, 15 (Bank. E.D. Okla 1995)

 (citing Hinkle, 14 BR at 204)). The Debtor and Co-Debtor are post-petition due for the January

 28, 2017 payment and all subsequent payments. The Debtor and Co-Debtor’s failure to tender

 regular ongoing monthly mortgage payments is sufficient cause to terminate the automatic stay.

     14. Moreover, Debtor’s confirmed Chapter 13 Plan provides that Debtor shall tender post -petition

 monthly mortgage payments to Movant directly. Debtor has failed to tender no less than one hundred

 fifteen monthly mortgage payments (115) post-petition monthly mortgage payments to Movant. The

 failure to comply with the terms of a confirmed Chapter 13 Plan constitutes cause for relief from the

 automatic stay.

     15. Movant does not have, and has not been offered, adequate protection for its interest in the

 Property and the passage of time will result in irreparable injury to Movant's interest in the Property

 including, but not limited to, loss of interest and opportunity.

 WHEREFORE, PREMISES CONSIDERED, U.S. BANK TRUST N.A. AS TRUSTEE OF

 THE IGLOO SERIES III TRUST, prays for:



                                                         5
                              Motion for Relief From Automatic Stay and Co-Debtor Stay
Case 15-43524-mxm13 Doc 102 Filed 12/07/18                    Entered 12/07/18 15:27:19         Page 6 of 46



     1. An Order from this Court, pursuant to 11 U.S.C. § 362(d) and 11 U.S.C. § 1301,

 terminating the automatic stay as to Movant and the Co-Debtor Stay as to Co-Debtor, so that

 Movant may exercise or cause to be exercised any and all rights under its Note and/or Deed of

 Trust and any and all rights after the foreclosure sale, including, but not limited to, the right to

 commence foreclosure proceedings on the property and the right to proceed in unlawful detainer;

     2. For reasonable attorneys’ fees as a secured claim under 11 U.S.C. § 506(b);

     3. For the waiver of the 14 day stay pursuant to 11 U.S.C. § 4001(a)(3);

     4. For costs incurred or expended in suit herein; and

     5. For such other and further relief as the Court deems just and proper.

 Dated: November 30, 2018

                                                             Respectfully submitted,

                                                             /S/ KRISTIN ZILBERSTEIN
                                                             Kristin Zilberstein, Esq.
                                                             State Bar No.: 24104960
                                                             600 E. John Carpenter Fwy., Ste. 200
                                                             Irving, TX 75062
                                                             kzilberstein@ghidottilaw.com
                                                             COUNSEL FOR MOVANT




                                                        6
                             Motion for Relief From Automatic Stay and Co-Debtor Stay
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 7 of 46




                                 FT. WORTH
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 8 of 46




                   Mike Egan
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 9 of 46
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 10 of 46
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 11 of 46
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 12 of 46
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 13 of 46
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 14 of 46
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 15 of 46
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 16 of 46
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 17 of 46
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 18 of 46
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 19 of 46




   REDACTED

    REDACTED
                                                         REDACTED




     REDACTED
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 20 of 46




    REDACTED
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 21 of 46




     REDACTED
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 22 of 46




    REDACTED
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 23 of 46




     REDACTED
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 24 of 46




      REDACTED
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 25 of 46




   REDACTED
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 26 of 46




     REDACTED
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 27 of 46




    REDACTED
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 28 of 46




     REDACTED
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 29 of 46




      REDACTED
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 30 of 46




     REDACTED
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 31 of 46




     REDACTED
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 32 of 46




      REDACTED
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 33 of 46




      REDACTED
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 34 of 46




     REDACTED
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 35 of 46




    REDACTED
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19 Page 36 of 46
                                                                 REDACTED




      REDACTED
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 37 of 46
                                                                  REDACTED




     REDACTED
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 38 of 46
                                                                REDACTED




      REDACTED
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 39 of 46
                                                                 REDACTED




     REDACTED
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 40 of 46
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 41 of 46
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 42 of 46
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 43 of 46
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 44 of 46
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 45 of 46
Case 15-43524-mxm13 Doc 102 Filed 12/07/18   Entered 12/07/18 15:27:19   Page 46 of 46
